            Case 1:13-cr-00354-LJO-SKO Document 57 Filed 01/13/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:13-CR-00354 LJO-SKO
12                                 Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND ORDER THEREON
13                          v.
14   JULIO RIVERA, ET. AL.                              Date: January 20, 2021
                                                        Time: 1:00 p.m.
15                                 Defendants.          Honorable Sheila K. Oberto
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendant, by

19 and through his respective attorney of record, hereby stipulate to continue the status conference in this

20 case from January 20, 2020 until March 17, 2021 at 1:00 p.m. This matter is trialing the criminal case in

21 1:19-cr-00162 NONE and the outcome of both cases are tied together.

22

23    Dated: January 13, 2021                                MCGREGOR W. SCOTT
                                                             United States Attorney
24

25                                                           /s/ Kathleen A. Servatius
                                                             KATHLEEN A. SERVATIUS
26                                                           Assistant United States Attorney

27
     Dated: January 13, 2021                             /s/ James Homola
28                                                       Attorney for Defendant Julio Rivera

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         1
30
              Case 1:13-cr-00354-LJO-SKO Document 57 Filed 01/13/21 Page 2 of 2


 1                                                 ORDER
 2            IT IS HEREBY ORDERED that the status conference in this case be continued from January 21,
 3 2021, until March 17, 2021, at 1:00 p.m.

 4

 5 IT IS SO ORDERED.

 6

 7
     Dated:     January 13, 2021                              /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                       2
30
